Citation Nr: 1002551	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Edward J. Betza, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to service connection for multiple sclerosis.

In August 2008, the Veteran appeared with her representative 
at the RO to present evidence and oral testimony in support 
of her claim before the undersigned traveling Veterans Law 
Judge.  The record reflects that her son, Mr. S.B., was also 
present at the hearing as a non-testifying observer.  A 
transcript of this hearing has been duly associated with the 
Veteran's claims folder.


FINDINGS OF FACT

Multiple sclerosis had its onset during active duty.


CONCLUSION OF LAW

Multiple sclerosis was incurred in active military service.  
38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to service 
connection for multiple sclerosis, as the benefit sought on 
appeal is being granted in full, as discussed below, the 
Board finds that any error related to the VCAA (Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) 
on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, there is no need to engage in any analysis with 
respect to whether the requirements of the VCAA have been 
satisfied concerning the question of service connection for 
multiple sclerosis. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Generally, 
a chronic disease will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  In claims for service 
connection for multiple sclerosis, the disease must have 
become manifest to a degree of 10 percent or more within 7 
years from the date of the Veteran's separation from service.  
38 C.F.R. § 3.307(a)(3).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records do not objectively 
establish the presence of chronic disabling neurological 
symptoms indicating actual onset of multiple sclerosis during 
her period of active duty from June 22, 1981 to July 21, 
1985.  Thus, the evidence does not support service connection 
for this chronic disease on direct basis.  However, as 
previously stated, the applicable regulation provides for 
presumptive service connection for multiple sclerosis that is 
manifested to at least a minimally compensable degree within 
7 years following separation from active duty.  Therefore, 
the evidence must establish the foregoing by July 21, 1992, 
for the Veteran to prevail in the present claim.

The clinical evidence associated with the Veteran's claims 
file, which includes her VA, private, and Social Security 
Administration treatment reports, shows that she reported 
early onset of neurological symptoms manifested by complaints 
of lower extremity numbness as early as September 1991, which 
she asserts to have been a clinical manifestation of multiple 
sclerosis, but that she was not formally diagnosed with 
multiple sclerosis until February 2003.  Prior records also 
show that she was a passenger in a car involved in a motor 
vehicle accident in July 1990, in which she sustained 
straining injuries to the soft tissues and musculature of her 
neck, upper back, and torso.  To resolve the questions raised 
by the record of whether or not actual onset of multiple 
sclerosis symptoms occurred to a compensable degree within 7 
years following the Veteran's separation from active duty on 
July 21, 1985, to include whether or not the intercurrent 
motor vehicle accident of July 1990 may have caused the 
complaints of lower extremity numbness first noted in 
September 1991, the Board referred the matter for an opinion 
from an independent medical expert (IME) in August 2009, 
pursuant to its authority under 38 C.F.R. § 20.901(d) (2009).  

In a written statement dated in September 2009, the IME 
established his credentials as the Associate Medical 
Director, Neurological Programs, at the National 
Rehabilitation Hospital, with certification from the American 
Board of Psychiatry and Neurology and the American Board of 
Physical Medicine and Rehabilitation.  He reported that he 
had reviewed the relevant clinical history contained within 
the Veteran's claims file.  He then expressed the following 
opinion which, in pertinent part, states: 

It is my medical opinion that it is at least as 
likely as not (greater than 50% likelihood) that 
the clinical symptoms of (the Veteran's) multiple 
sclerosis (MS), namely the numbness and tingling 
in her legs, began prior to July 21, 1992.

The (Veteran) began seeing (Dr. S) in September 
1991.  This is confirmed by billing records, 
although no medical documentation is available.  
(Dr. S.) diagnosed (the Veteran) with "peripheral 
neuropathy".  This diagnosis, in my opinion, 
validates her symptoms which in retrospect are 
referable to MS.  At no point did she have a 
formal evaluation for a peripheral neuropathy.  In 
no medical documentations by any neurologist who 
have subsequently seen the patient do they 
reference or make the diagnosis of a peripheral 
neuropathy.

a.	Based on subsequent neurological 
examinations (by neurologists) beginning 
in 2003, laboratory evaluations by said 
neurologists, and the clinical picture of 
remission/relapse, the diagnosis of a 
peripheral neuropathy is unlikely.
b.	Therefore, I believe that the diagnosis of 
"peripheral neuropathy" by Dr. S. in 
September 1991, corroborates that 
(Veteran's) report of paresthesias in the 
legs, but without his documentation to 
demonstrate a basis for the diagnosis, I 
would conclude that his diagnosis was 
incorrect and that the (Veteran) was 
already experiencing symptoms of the MS.       
 
There was question raised about the possibility of 
(the Veteran's) leg symptoms in 1991 being related 
to an automobile accident in 1990.  It is my 
opinion that they are not related as:

a.	I would not expect such a prolonged delay 
in onset after the accident.
b.	If the symptoms were related to the 
accident and had resolved by 1994, I would 
not expect the same symptoms (related to 
MS) to recur in 2002.
	
Thus, in summary, after reviewing the full set of 
medical records provided to me by the Department 
of Veterans Affairs, it is my medical opinion that 
it is more likely than not (greater than 50%) that 
the (Veteran's MS) symptoms began in September 
1991.

The Board has reviewed the Veteran's testimony as presented 
at her hearing before the Board and her relevant clinical 
history presented in her medical records, which reflect that 
she has consistently reported onset of chronic neurological 
symptoms, manifested by numbness, affecting her lower 
extremities beginning in September 1991.  There is no reasons 
to doubt the credibility and veracity of the Veteran's 
statements in this regard.  Furthermore, the IME, in his 
summary found it to be more likely than not that these lower 
extremity symptoms were attributable to early manifestations 
of her multiple sclerosis.  In the cases of Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that the 
absence of contemporaneous medical evidence is not an 
absolute bar where lay evidence is credible and ultimately 
competent.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Therefore, as 
the Veteran has presented a credible account of onset of 
neurological symptoms in September 1991 that the IME has 
subsequently concluded to represent manifestations of 
multiple sclerosis within the seven-year presumptive period 
for this disease, the Board will find that service connection 
is warranted for multiple sclerosis, with any doubt arising 
from the merits of the case to be weighed in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claim on appeal is 
thus granted.


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


